Morgan, J.
No question is made as to the right of the plaintiff to maintain a suit to recover her allowance under the original article, unless that right is taken away by the subsequent revision. A point is however made that the provisions for the benefit of the widow of the deceased member is ultra vires, and not within the scope of the powers of the society under the articles of association. The objects of the society are not very artistically defined. The general purpose was declared to be the welfare of the associates and others; and particularly the mutual relief of the members in times of sickness and distress. I am of opinion that the society could extend its benefits to the families of its members, and that such provision in favor of the widows of deceased members *192was not only meritorious but fairly within the scope of the general purposes of the organization. Indeed the revised article -is just as objectionable as an excess of power as the original article itself. The constitution and by-laws should have a liberal interpretation for the purpose of promoting the general objects of the society, and as such a provision for the benefit of the families of the members is in no way hostile or opposed 'to the general plan of the oiganization, I am of opinion it should be upheld as a proper exercise of the powers conferred upon the association. The main question is, whether the allowance to the plaintiff was not cut off by the adoption of the new article after the death of her husband. It does not in terms attempt to do so by any language which points to such a result. It is not in form retroactive, and upon familiar rules qf interpretation ought not to be so construed as to cut off rights already fixed (Dart agt. Van Kleek, 7 John. R., 477; Quackenbush agt. Danks, 1 Denio, 128; 3 id., 594; Johnson agt. Burrell, 2 Hill, 239; Wood agt. Oakley, 11 Paige, 403). It must be conceded, I think, that the provision in favor of the plaintiff was, in all respects, binding as a contract between her husband and the association. The association undertook to pay to his widow a monthly allowance after- his death, if, at the time of his death, he was a member and had been such member for the preceding six months. After his death, it is not perceived how the association can, by adopting a new article, or by repealing the old one, relieve itself from this obligation. But, independent of this consideration, it is safe to say that the new article does not, in form or substance, attempt to repudiate its obligations when they had already been fixed by the death of one of its members.
The judgment should be affirmed.